       Case: 5:16-cr-00386-CAB Doc #: 77 Filed: 06/05/20 1 of 6. PageID #: 573




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                   )       CASE NO. 5:16CR386
                                            )
                      Plaintiff,            )       JUDGE CHRISTOPHER A. BOYKO
                                            )
               vs.                          )
                                            )
DAVID CURRIE,                               )       OPINION AND ORDER
                                            )
                      Defendant.            )

CHRISTOPHER A. BOYKO, J.:

        Defendant David Currie makes two requests for early release from imprisonment. To the

extent Defendant bases his request on the First Step Act’s Elderly Home Detention program

(Doc. 69), the Court DENIES Defendant’s request. As to Defendant’s request for Compassionate

Release due to COVID-19 (Doc. 70), the Court DENIES Defendant’s request WITHOUT

PREJUDICE.

                                        I. BACKGROUND

        On December 13, 2016, a Grand Jury indicted Defendant with multiple counts stemming

from a narcotics conspiracy, including one court of Conspiracy to Possess with Intent to

Distribute and Distribution of Cocaine Base and Heroin, a violation of 21 U.S.C. § 846 (“Count

1”).

        In the Fall of 2017, Defendant pleaded guilty to Count 1 under a Plea Agreement. In

exchange, the Government dismissed the remaining counts. On November 15, 2017, the Court
       Case: 5:16-cr-00386-CAB Doc #: 77 Filed: 06/05/20 2 of 6. PageID #: 574




sentenced Defendant to 60 months imprisonment and 4 years supervised release. Defendant is

currently serving his imprisonment at Butner Low Federal Correctional Institution.

        While imprisoned, Defendant has filed two motions. On November 18, 2019, Defendant,

acting pro se, filed his request for Elderly Home Detention under the First Step Act of 2018.

(Doc. 69). Defendant attached to this Motion various administrative paperwork signifying he

first sought relief from the Bureau of Prisons. After being Ordered by the Court to do so, the

Government responded in opposition. 1

        On April 28, 2020, Defendant, this time represented by counsel, filed a request for

compassionate release. (Doc. 70). Defendant argued that the presence of COVID-19 and his

prior medical conditions justify his compassionate release. The Government opposed

Defendant’s request on May 4, 2020 (Doc. 72) and Defendant replied shortly thereafter (Doc.

73).

                                           II. LAW & ANALYSIS

A.      Elderly Home Detention

        When the First Step Act of 2018 passed, Congress amended 34 U.S.C. § 60541 to allow

for the early release of certain prisoners based on age, type of offense committed and other

circumstances. FIRST STEP ACT OF 2018, PL 115-391, Dec. 21, 2018, 132 Stat. 5194, 5238

(“First Step Act”), § 603; 34 U.S.C. § 60541(g). Importantly, the amendment authorized the

Attorney General to determine if and when home confinement was appropriate. United States v.

Curry, 2019 WL 508067 (E.D. Ky. Feb. 8, 2019); Deffenbaugh v. Sullivan, 2019 WL 1779573

(E.D.N.C. Apr. 23, 2019) (pursuant to the amendments of the First Step Act, discretion to release


1
  The Government’s opposition conflates Defendant’s prior request for home detention under the Elderly Home
Detention program with his second request for compassionate release based on COVID-19. Defendant’s initial
request, which Defendant filed prior to the pandemic, has nothing to do with COVID. Defendant’s Sur-Reply
highlights the distinction between Defendant’s requests. (See Doc. 75).

                                                     -2-
      Case: 5:16-cr-00386-CAB Doc #: 77 Filed: 06/05/20 3 of 6. PageID #: 575




a prisoner to home confinement lies solely with the Attorney General); United States v. Carden,

2020 WL 1873951 (D. Md. Apr. 15, 2020) (as 34 U.S.C. § 60541(g) states, authority for elderly

prisoner release is given to the Attorney General). It did not grant authority to district courts to

grant relief under the program. Curry, 2019 WL 508067; U.S. v. Crawford, 2019 WL 6615188

(M.D.N.C. Dec. 5, 2019) (collecting cases finding that § 60541(g) does not authorize judicial

review); Carden, 2020 WL 1873951 (holding that the court did not have authority under § 60541

to order defendant to be released pursuant to the elderly home detention provision of the First

Step Act).

       Here, Defendant predicated his initial request for home detention under the First Step

Act’s Elderly Home Detention Program. (Doc. 69, PageID: 506). The Bureau of Prisons denied

Defendant requested relief. (Doc. 69-1, PageID: 508). As noted above, this Court has no

authority to grant Defendant’s request under the Program. Accordingly, Defendant’s Motion for

Elderly Home Detention is without merit.

B.     Compassionate Release

       Generally, a court “may not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c). However, in certain circumstances, a defendant may ask the court to

modify a sentence, otherwise known as “compassionate release.” Id. at § 3582(c)(1)(A). Before

doing so however, one of two things must occur: either defendant has exhausted all

administrative rights to appeal the Bureau of Prison’s failure to bring a motion on his behalf or

defendant has waited thirty days since he asked the warden of the facility to file a request on his

behalf. Id.

       In other words, prisoners must first exhaust their administrative remedies before seeking

a district court’s involvement. United States v. Alam, --- F.3d ----, 2020 WL 2845694, No. 20-



                                                -3-
      Case: 5:16-cr-00386-CAB Doc #: 77 Filed: 06/05/20 4 of 6. PageID #: 576




1298 (6th Cir. June 2, 2020); United States v. Raia, 954 F.3d 594 (3rd Cir. 2020); United States

v. Ciccone, 2020 WL 1861653 (N.D. Ohio Apr. 14, 2020) (Polster, J.) (the amended §

3582(c)(1)(A) did not alter the requirement that prisoners must first exhaust administrative

remedies before seeking judicial relief) (citations omitted). Moreover, courts cannot create

exceptions to the mandatory exhaustion requirement. Ross v. Blake, 136 S.Ct. 1850, 1856-57

(2016) (“mandatory language means a court may not excuse a failure to exhaust, even to take

such [special] circumstances into account”); United States v. Alam, --- F. Supp. 3d ----, 2020 WL

1703881 (E.D. Mich. Apr. 8, 2020) (collecting cases holding district courts cannot craft

exceptions to exhaustion requirements in light of the COVID-19 pandemic).

       Here, Defendant has not exhausted his administrative remedies before seeking the

Court’s involvement for compassionate release. Defendant argues he satisfied this requirement

when he requested Elderly Home Confinement in March of 2019. (Doc. 70, PageID: 512).

Therefore, Defendant contends he need not exhaust his administrative relief before bringing the

current claim based on COVID-19.

       Defendant’s reliance on his previous administrative relief process is misguided. First,

there is no indication that Defendant completed the procedure. Defendant’s appeal to the Mid-

Atlantic Regional Office was denied for failure to follow the proper procedure. (Doc. 69-3).

“Proper exhaustion demands compliance with an agency’s deadlines and other critical procedural

rules because no adjudicative system can function effectively without imposing some orderly

structure on the course of its proceedings.” Woodford v. Ngo, 548 U.S. 81, 90-91 (2006). The

Bureau of Prisons instructed Defendant how to perfect his appeal. There is no indication

Defendant followed that instruction.




                                               -4-
      Case: 5:16-cr-00386-CAB Doc #: 77 Filed: 06/05/20 5 of 6. PageID #: 577




       More importantly, Defendant never properly exhausted the issue of COVID-19 with the

Bureau of Prisons. Rather, his previous request was based on Elderly Home Confinement.

Generally, “courts require administrative issue exhaustion…because it is usually ‘appropriate

under an agency’s practice’ for ‘contestants in an adversary proceeding’ before it to develop

fully all issues there.” Sims v. Apfel, 530 U.S. 103, 109 (2000) (quoting United States v. L.A.

Tucker Truck Lines, Inc., 344 U.S. 33, 36-37 (1952)). An administrative issue-exhaustion

requirement “is an analogy to the rule that appellate courts will not consider arguments not raised

before trial courts.” Id. at 108-109. Here, Defendant has not properly exhausted the same issue.

The Bureau of Prisons should have an opportunity to address Defendant’s request for relief due

to COVID-19.

       Section 3582(c)(1)(A) expressly requires a defendant to “exhaust[] all administrative

rights.” 18 U.S.C. § 3582(c)(1)(A); Raia, 954 F.3d 594. Where Congress specifically mandate[s

it], exhaustion is required.” McCarthy v. Madigan, 503 U.S. 140, 144 (1992). Defendant did not

exhaust the issue that is before the Court. The Government invoked the exhaustion issue as a

defense. Alam, 2020 WL 2845694, *4 (“[w]hen properly invoked, mandatory claim-processing

rules must be enforced”) (citations omitted). And despite other district courts holding otherwise

due to COVID-19, this Court will not “engraft an unwritten ‘special circumstances’ exception

onto” § 3582(c)(1)(A)’s exhaustion requirement. Ross, 136 S.Ct. at 1862.

       The Court understands the general risks that COVID-19 presents to certain populations,

including those in jails and prisons. However, requiring that Defendant first exhaust his

administrative remedies not only upholds Congressional intent, but also protects “administrative

agency authority” and “promotes efficiency.” Woodford, 548 U.S. at 89 (2006). The Bureau of

Prisons is taking the COVID-19 outbreak seriously. (Doc. 72, PageID: 539-41). As the Sixth



                                               -5-
      Case: 5:16-cr-00386-CAB Doc #: 77 Filed: 06/05/20 6 of 6. PageID #: 578




Circuit recently stated, “[t]he system is working as it should.” Alam, 2020 WL 2845694, at *5.

Allowing the Bureau to exercise its authority and expertise in this instance is even more

important. See generally, Raia, 954 F.3d 594.

                                        III. CONCLUSION

       For the foregoing reasons, Defendant’s Motion for Elderly Home Detention (Doc. 69) is

DENIED; and Defendant’s Motion for Compassionate Release (Doc. 70) is DENIED WITHOUT

PREJUDICE.   The Court may consider the merits of Defendant’s Motion for Compassionate

Release after he properly exhausts his administrative remedies.

       IT IS SO ORDERED.

                                             s/ Christopher A. Boyko
                                             CHRISTOPHER A. BOYKO
                                             Senior United States District Judge

Dated: June 5, 2020




                                                -6-
